Title: From Thomas Jefferson to the Senate and the House of Representatives, 18 January 1803
From: Jefferson, Thomas
To: Congress


          
             Gentlemen of the Senate and of the House
                of Representatives
            
          
          I now lay before Congress the annual account of the fund established for defraying the contingent charges of government. a single article of 1440. Dollars, paid for bringing home 72. seamen discharged in foreign ports from vessels sold abroad, is the only expenditure from that fund, leaving an unexpended balance of 18,560. Dollars in the treasury. 
          
            Th: Jefferson
            [Jan. 18. 1803.]
          
        